 In the Matter of THE STANDARD OIL COMPANY, AN OHIO CORPORATION,andOIL WORKERS INTERNATIONAL UNION, LOCAL 395 (C. I. 0.)Case No. R-2518.-Decided June 9, 1941Jurisdiction:oil refining industry.Investigation and Certification of Representatives:existence of question:parties stipulated that,the Company refused to accord the petitioning unionrecognition until it is certified by the Board ; election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees at one of the Company's five refineries including stock clerks in thetool department, the two pipe-line gaugers, and the emulsion plant assistant,but excluding all other clerical, technical service, and supervisory employees.McAfee, Grossman, Hanning and Newcomer, by Mr. Maurice F.HanningandMr.Woods McCahill,ofCleveland,Ohio, for theCompany.Mr. James J. Covey,ofWhiting, Ind.,Mr. A. J. Peague,of Cleve-land Ohio, andMr. Tlcom,as Fairlay,of Cleveland, Ohio, for theInternational.Mr. R. C. Ragan,of Toledo, Ohio, for the Association.Mr. Edward S'clceunemann,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 12, 1941, Oil Workers International Union, Local 395(C. I. 0.), herein called the International, filed with the RegionalDirector for the Eighth Region (Cleveland, Ohio), a petition alleg-ing that a question affecting commerce had arisen concerning therepresentation of the employees of The Standard Oil Company,Cleveland,Ohio, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On April 17, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation and32 N. L. R. B., No. 87.437 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDauthorized the Regional Director to conduct it and to provide for a aappropriate hearing upon due notice.On April 21, 1941, the Regional Director issued a notice of hearing,copies of which were duly served 'upon the Company, the ' Interna-tional, 'and upon the Association of PetroleumWorkers of TheStandard Oil Company of Ohio, herein called the Association, a labororganization claiming to represent' employees of the Company.Pur-suant to notice, a hearing was held in Cleveland, Ohio, on April 28and 29, 1941, before Harry. L. Lodish,, the - Trial , Examiner, dulydesignated by the Chief Trial Examiner. ' The Company, the Asso-ciation, and the International, represented by, counsel, participatedin the hearing and we're 'afforded full' opportunit'y' to be 'heard, toexamine and cross-examine witnesses, and to introduce evidencebearing on the issues.During the course of the hearing, the TrialExaminer made a number of rulings on motions and on objections tothe admission of evidence.The Board has ' reviewed the -rulings ofthe Trial Examiner and finds that no prejudicial errors. were com-mitted.The rulings are hereby affirmed.On May 10, 1941, the 'Company and the Association filed, briefswhich the Board has duly considered.Upon the entire record'in thecase, the Board makes the following :'FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Company, an Ohio corporation, and its wholly owned subsidi-aries, operate refineries in Toledo, Ohio; Lima', Ohio, Latonia, Ken-tucky, and two refineries known as Refinery No. 1 and Refinery No. 2'in Cleveland, Ohio.The preselit proceeding is directly concernedwith the No. 1 Refinery in Cleveland, herein called Refinery No. 1.The Company is engaged in all branches of the oil industry includingproducing, transporting, refining, ,and marketing oil, gasoline,' kero-sene, motor oils, industrial lubricants, asphalt, road oil, and fuel oil.In 1939, the Company and, its subsidiaries owned crude pipe linescomprising 663 miles in Kentucky, Indiana, Ohio, Illinois, andMichigan.It draws almost all of its crude oil requirements fromproducing fields in neighboring States.The Company, employsapproximately 1,300 non-supervisory eip loyees in all five refineriesand approximately 428 non-supervisory employees -in Refinery No. 1.The Company admits that it is engaged in commerce within themeaning of the, Act. THE SfrANDARD OIL COMPANY439II. THE ORGANIZATIONS INVOLVEDOilWorkers International Union, Local 395, is a labor organizationaffiliated with the Congress of Industrial. Organizations. It admitstomembership employees of the Company.The Association of Petroleum Workers of The Standard Oil Com-pany of Ohio is an unaffiliated labor organization. It admits tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated at the hearing, and we find, that theCompany refuses to recognize the International as exclusive repre-sentative for the employees in Refinery No. 1, unless and until, theInternational is certified by the Board.The parties stipulated at the hearing that the International hadsubmitted to the Trial Examiner authorization cards showing sub-stantial adherence among the 428 employees in Refinery No. 1, andthat the Association had submitted to the Trial Examiner 43authorization cards signed by employees in that refinery.,We find that a questionhas arisenconcerning representation ofemployeesof the Company.IV. THE EFFEOT OF THE QUESTION CONCERNINGREPRESENTATION UPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Company,described in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe International contends that the production and maintenanceemployees at Refinery No. 1 constitute an appropriate unit, andthat clerical, technical service, and supervisory employees should beexcluded.The Company and the Association contend that all non-supervisory employees, including clerical and technical service em-ployees, in all five refineries of the Company should be included inthe unit, and the Company contends further that if the clerical andtechnical service employees are excluded, all other non-supervisoryiThe Association also introduced evidence in support of Its claim to represent a majorityof all non-supervisory employees employed in all five refineries, and a majority in eachrefinery except Refinery No. 1. 440DECISIONS :OF NATIONAL 'LABOR RELATIONS BOARDemployees in all refineries should nevertheless be included.Theparties stipulated further that if the Board found that RefineryNo. 1 was not an appropriate unit it should dismiss the petition.The Company's five refineries are operated under the supervisionof a vice president in charge of manufacturing located in the Com-pany's home'offiee in Cleveland.Each refinery is under the directionof a superintendent who is responsible for an allotted monthly pro-duction in his refinery, and-who has power to hire and discharge withthe approval of the vice president in charge of manufacturing.Substantially the same work is performed and the same productsproduced in each refinery..Wages, hours, and working conditions,which are determined by the officers of the Company in Cleveland,are generally uniform, according to job classifications, in all fiverefineries.'In 1933, an employee representation plan called the Sohio Councilwas organized among the employees of the Company. It consistedof individual. councils in each plant, the presidents of which consti-tuted a central council for the entire Company. It charged no dues,and all non-supervisory employees of the Company were automaticallymembers.In April, 1937, the superintendent of. Refinery No. 1 signed anagreement with "recognized representatives of No. 1 Refinery" statingthe Company's policy then in effect with reference to such mattersas seniority, starting time, and clock-punching rules, and providingfor the settlement of certain grievances involving individuals.Thepresident of the Sohio Council and officers of the individual councilin Refinery No. 1 also signed the agreement.On April '22, 1937, the Company, by letter, informed the chairmanof the Sohio Council that the Company could no longer contributeto its support.that "We ... have arranged for expenses through collection of dues."In the same letter he requested the Company to grant exclusiverecognition to "this association" 2 and to open negotiations on severalspecified subjects including increases in pay, and vacations.At orabout the same time, the Association, which the record clearlydiscloses to be a successor to the Sohio Council, was formed.On June 25, 1937, the Company, at the request of the Association,issued a statement of its policy concerning seniority, paid vacations,working hours, and use of the bulletin boards by the Association.The statement included a provision for monthly meetings betweenthe managers of the refineries and the local representatives of theAs noted below, the Associationon or-about the date of this lettersucceeded theSohio Council-but the record does not establish the precise date or the identity of theorganizationto which the letter refers. THE S ANDA,RD On. COMPANY441Association, and yearly meetings between chairmen of the Associ-ation's chapters and the company representatives.On April 28,1939, the Company, at the 'request of -the 'As`sociation, issued anotherstatement of policy containing modifications of the provisions relatingto vacations and the use of bulletin boards by' the Association.TheCompany and the Association have held numerous' conferencesconcerning grievances.Although the president of the Association testified that the 'Com-pany had recognized it as exclusive representative of the employeesin all five refineries, no such recognition is expressed in the statementsof-policy.Company officials testified that they had recognized theAssociation for the employees it represented, and were always readyto deal with the representative of any of its employees.The Asso-ciation has not requested the Company to enter into a signed collectivebargaining agreement and its representatives testified that they didnot desire such an agreement.In April 1937, the International began organizing employees inRefinery No. 1. In May 1938 and March 1941,, it requested the Com-pany to recognize it as exclusive representative of the employees atthis refinery and to execute a collective bargaining agreement cover-ing those employees.The Company refused both requests pendingcertification by the Board.The Company has negotiated with theInternational concerning grievances. 'Upon the entire record, we find that Refinery No. 1 constitutesan appropriate unit.3In accordance with our usual practice, we shall exclude the clericaland technical service employees.Upon the request of the Inter-national, to which the Company and the Association ' hthe notobjected, we shall include the stock clerks in the tool department,the two pipe-line -gaugers, and the emulsion plant assistant, who,although they are classified as clerical or technical employees, per-form work closely connected with production in the refinery.We find that all production and maintenance employees of theCompany in Refinery No. 1 including stock clerks in the tool depart-ment, the two pipe-line gaugers, and the emulsion plant assistant,but excluding all other clerical, technical service, and supervisoryemployees constitute a unit appropriate for the purposes of collectivebargaining and that such unit will insure 'to the employees of theCompany the full benefit of their right to self-organization and tocollective bargaining, and otherwise effectuate the policies of the Act.'3 Cf.Matter ofChrysler CorporationandUnited Automobile Workers of America, Local371, affiliated with C. 1.0.,13 N. L. R. B. 1303. 442DECISIONSOF NATIONALLABOR RELATIONS BOARDVI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning representa-tion can best be resolved by, and we shall accordingly direct, anelection by secret ballot, among all employees in the appropriateunit whose names appear on the Company's pay roll of April 25,1941,4 subject to such limitations and additions as are set forth inthe Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Standard Oil Company, an Ohiocorporation, Cleveland, Ohio, within the meaning of Section 9 (c)and Section 2 (6) and (7) of the National Labor Relations Act.2.All the production and maintenance employees of the Companyin Refinery No. 1, including the stock clerks in the tool department,the two pipe-line gaugers, and the emulsion plant assistant, butexcluding all other clerical, technical service, and supervisory em-ployees constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the NationalLabor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining with The Standard Oil Company, an Ohio corporation,Cleveland, Ohio, an election by secret. ballot shall be conducted asearly as possible but not later than thirty (30) days from the date ofthis Direction, under the direction and supervision of the RegionalDirector for the Eighth Region, acting in this matter as agent forthe National Labor Relations Board and subject to Article III,Section 9, of said Rules and Regulations, among all the productionand maintenance employees of the Company in Refinery No. 1, whose4 The parties agreed that the Company's pay roll of April 25, 1941, should be used todetermine eligibility to participate in the election.There is practically no turn-over inemploymentat the Company's refineries. THE STANIDARD OIL COMPANY443names appear on the Company's pay roll of April 25, 1941, includingthe stock clerks in the tool department, the two pipe-line gaugers,and the emulsion plant assistant, any employees who did not workduring said pay roll period because they were ill, on vacation, tem-porarily laid off, or in the active military service of the UnitedStates, but excluding all other clerical, technical service, and super-visory employees, and any employees who have since quit or beendischarged for cause, to determine whether they desire to be repre-sented by Oil Workers International Union, Local 395 (C. I. 0.),or by the Association of Petroleum Workers of The Standard OilCompany of Ohio, for the purposes of collective bargaining, or byneither.MR. EDWIN S. SMITH,dissenting:For the reasons expressed in my dissenting opinions inMatter ofCluett,PeabodydCo., Inc.,'andMatter of Libbey-Owens-FordGlass Company,6I am of the opinion that Refinery No. 1 should notbe split off from the other refineries. I would dismiss the petition.0Matter ofCluett, Peabody d Co., Inc.,andUnitedGarment Workers,etc.,31 N. L. R. B.505.6Matter of Libbey-Owens-Ford GlassCo. andNational FlatGlassWorkers, etc.,31N. L. R. B. 243.